1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    UBALDO U. MALDANADO,                              Case No. 3:19-cv-00232-MMD-WGC
7                                      Petitioner,                    ORDER
            v.
8

9    RENEE BAKER, et al.,
10                                 Respondents.
11

12   I.      SUMMARY

13          This habeas matter under 28 U.S.C. § 2254 by petitioner Ubaldo Urbina-
14   Maldonado1 comes before the Court on his application to proceed in forma pauperis (ECF
15   No. 1) and motion for appointment of counsel (currently docketed at ECF No. 1-2). As
16   further explained below, the Court will grant the motions.
17   II.    BACKGROUND
18          Urbina challenges his conviction in Nevada state court, pursuant to a jury verdict,
19   of 11 counts of sexual assault on a child under sixteen years of age and 2 counts of
20   lewdness with a child under fourteen years of age. It appears from the state supreme
21   court’s September 10, 2009, order of affirmance in No. 51848 in that court,2 together with
22   the state corrections department’s inmate locator page for Urbina, that: (a) he is
23          1The  caption lists Petitioner’s name as docketed by the Clerk of Court. In the text
24   of this order, the Court first uses the full hyphenated name as reflected on Petitioner’s
     petition and counsel motions, which corresponds to Spanish-language-culture-derived
25   naming protocols. Per those protocols, the Court hereafter refers to Petitioner by his first
     surname and thus as “Urbina.”
26
            2Inaddition to the papers on file, the Court takes judicial notice of the available
27
     online docket records of the state appellate courts. See, e.g., Harris v. County of Orange,
28   682 F.3d 1126, 1131-32 (9th Cir. 2012).
1    sentenced to 20 years to life on each of the 11 sexual assault counts and 10 years to life

2    on each of the lewdness counts; (b) the sentences on 9 of the sexual assault counts and

3    1 of the lewdness counts all are running concurrently with one another; and (c) the

4    sentences on 2 of the sexual assault counts and 1 of the lewdness counts each run

5    consecutively to all other sentences in the case, including each other. 3

6           It thus appears that Urbina must serve a minimum of 70 years before being eligible

7    for a parole outside of prison walls. His inmate locator page would suggest that he was

8    approximately 31 years at the time that the sentences first began to run. It therefore would

9    appear that he would not be eligible for a parole before reaching approximately 101 years

10   of age. He thus, as a practical matter, is effectively sentenced to the equivalent of life

11   without parole.

12          On direct appeal, Urbina appears to have raised primarily only a single claim

13   challenging the voluntariness of his statements admitted at trial, pursuant to Miranda v.

14   Arizona, 384 U.S. 436 (1966). The Supreme Court of Nevada affirmed the conviction in

15   case No. 51848 on September 10, 2009; and the time to seek certiorari review in the

16   United States Supreme Court expired on December 9, 2009.

17          Over three years later, on December 20, 2012, Urbina filed a state post-conviction

18   petition. The state district court initially denied the petition as untimely. However, the state

19   supreme court, in case No. 63330 in that court, reversed and remanded for consideration

20   of Urbina’s arguments seeking to establish good cause for the failure to file a timely

21   petition with, inter alia, appointment of counsel for Urbina on remand.

22          It appears from the briefing in the later appeal in case No. 76736 in the state

23   appellate courts that the state district court held an evidentiary hearing and again

24   dismissed the state petition and a second pro se petition as untimely. It appears that the

25          3The  Court’s preliminary screening review is based upon limited materials and is
26   subject to further review as to underlying factual specifics on a more fully developed
     federal record. The Court makes no binding factual findings as to any assertions made
27   herein on this preliminary review. The Court’s primary focus at this juncture is on making
     a pragmatic determination as to whether the interests of justice require the appointment
28   of counsel, based upon the materials and information currently available.

                                                    2
1    district court found, inter alia, that Urbina did not establish that he timely requested

2    Spanish-language legal resources or assistance, that such resources and assistance

3    were unavailable to him, or that he did not have sufficient English language ability to seek

4    assistance. It further appears that the state district court denied a supplemental petition

5    filed by appointed counsel on the merits of the claims presented therein.

6           It additionally appears that a corrected judgment of conviction was filed during the

7    foregoing state post-conviction proceedings in 2015.

8           Briefing on the appeal in case No. 76736 has been completed and the matter is

9    currently pending for decision in the state appellate courts.

10          Urbina dispatched the federal petition in this matter to the Clerk on or after May 2,

11   2019. It appears that the federal petition does not include the claim exhausted on direct

12   appeal and, at best, includes only claims that were presented by counsel in the state post-

13   conviction proceedings, which have yet to be concluded as of this review.

14          Urbina asserts in his motion for appointment of counsel, inter alia, that he “still has

15   problems with English language” and “[h]is English is marginal at best.” He additionally

16   asserts in both the motion and within the petition that his current state post-conviction

17   appeal counsel has abandoned him, and has not responded to his letters requesting his

18   case file for him to use in preparing a federal petition. (ECF No. 1-1 at 3; ECF No. 1-2 at

19   3.)

20   III.   DISCUSSION

21          Urbina’s pauper application will be granted. The application additionally

22   establishes Urbina’s financial eligibility for appointment of counsel.

23          The Court finds that the appointment of counsel is in the interests of justice, taking

24   into account, inter alia: (a) the substantial sentence structure, which appears to sentence

25   Urbina functionally to the equivalent of life without parole; (b) the potential complexity in

26   particular of the likely procedural issues in this case; and (c) the interest of justice in

27   assuring that Urbina’s ability to litigate his claim in federal court that alleged limited

28   English-language abilities impaired his ability to timely seek post-conviction relief is not

                                                   3
1    itself impaired by his alleged limited English-language abilities. While it appears possible

2    that the current pro se petition is completely unexhausted at least at this point, that would

3    not necessarily preclude Urbina from filing a protective federal petition and seeking a stay

4    until at the very least the current pending state proceedings are concluded. See, e.g.,

5    Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005); Mena v. Long, 813 F.3d 807 (9th Cir.

6    2016). Other than finding that the interests of justice require the appointment of counsel,

7    the Court expresses no opinion as to any factual, procedural or substantive issue in this

8    case.

9    IV.     CONCLUSION

10           It is therefore ordered that Petitioner’s application to proceed in forma pauperis

11   (ECF No. 1) is granted, and that the Clerk of Court will file the petition.

12           It is further ordered that the Clerk of Court will file the accompanying motion for

13   appointment of counsel (currently at ECF No. 1-2), that the motion is granted, and that

14   the Clerk will reflect the grant of the motion when docketing the motion. The counsel

15   appointed will represent Petitioner in all federal proceedings related to this matter,

16   including any appeals or certiorari proceedings, unless allowed to withdraw.

17           It further is ordered that the Federal Public Defender will be provisionally appointed

18   as counsel and will have 30 days to undertake direct representation of Petitioner or to

19   indicate to the Court the office’s inability to represent Petitioner in these proceedings. If

20   the Federal Public Defender is unable to represent Petitioner, the Court will then appoint

21   alternate counsel. A deadline for the filing of an amended petition and/or seeking other

22   relief, such as also a motion to stay, will be set after counsel has entered an appearance.

23   The Court anticipates setting the deadline for approximately 120 days from entry of the

24   formal order of appointment. Any deadline established and/or any extension thereof will

25   not signify any implied finding of a basis for tolling during the time period established.

26   Petitioner at all times remains responsible for calculating the running of the federal

27   limitation period and timely presenting claims. That is, by setting a deadline to amend the

28   petition and/or by granting any extension thereof, the Court makes no finding or

                                                   4
1    representation that the petition, any amendments thereto, and/or any claims contained

2    therein are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235

3    (9th Cir. 2013).

4           It is further ordered, so that Respondents may be electronically served with any

5    papers filed through counsel, that the Clerk of Court will add state attorney general Aaron

6    Ford as counsel for Respondents, and will make informal electronic service of this order

7    upon Respondents by directing a notice of electronic filing to him. Respondents’ counsel

8    will enter a notice of appearance within 21 days of entry of this order, but no further

9    response will be required from Respondents until further order of the Court.

10          The Clerk of Court further will send a copy of this order to the Federal Public

11   Defender.

12          The Clerk of Court additionally will provide copies of all prior filings herein to both

13   the Attorney General and the Federal Public Defender in a manner consistent with the

14   Clerk’s current practice, such as regeneration of notices of electronic filing.

15          Finally, the Clerk of Court will provide Petitioner in proper person a copy of this

16   order and of the papers that he filed.

17          DATED THIS 13th day of May 2019.

18

19
20                                                     ________________________________
                                                       MIRANDA M. DU
21                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                   5
